     THE JIMMERSON LAW FIRM, P.C.
 1
     JAMES J. JIMMERSON, ESQ.
 2   Nevada Bar No. 000264
     ks@jimmersonlawfirm.com
 3   JAMES M. JIMMERSON, ESQ
     Nevada Bar No.: 12599
 4   jmj@jimmersonlawfirm.com
 5   AMANDA J. BROOKHYSER, ESQ
     Nevada Bar No.: 11526
 6   ajb@jimmersonlawfirm.com
     415 South 6th Street, Suite 100
 7   Las Vegas, Nevada 89101
 8   Tel No.: (702) 388-7171
     Fax No.: (702) 380-6406
 9   Attorneys for Plaintiff
     FRANCIS G. WATSON
10
                               UNITED STATES DISTRICT COURT
11

12                                     DISTRICT OF NEVADA

13
      FRANCIS G. WATSON, individual,               Case No.: 2:16-cv-00608-RFB-CWH
14

15                        Plaintiff,               STIPULATION AND ORDER
      vs.
16
      RYAN P. MOLCHAN, M.D., an individual;
17    UNITED STATES OF AMERICA; DAN L.
18    EISENBERG, M.D., an individual;
      SHEPHERD EYE CENTER, LTD, a
19    Nevada Domestic Professional
      Corporation;
20                      Defendants.
21

22          COME NOW Plaintiff Francis G. Watson (“Plaintiff”), by and through his counsel
23
     of record, The Jimmerson Law Firm, Defendants Dan L. Eisenberg, M.D. and Shepherd
24
     Eye Center Ltd., by and through their counsel of record, Hall Jaffe & Clayton, and
25

26   Defendant United States of America, and hereby stipulate and agree that the deadline

27   for Plaintiff to respond to Defendants Dan L. Eisenberg, M.D. and Shepherd Eye Center

28



                                               1
     Ltd.’s Motion to Dismiss should be extended to May 24, 2019.
 1

 2   Dated this17th day of May, 2019.               Dated this17th day of May, 2019.
 3
     THE JIMMERSON LAW FIRM, P.C.                   HALL JAFFE & CLAYTON LLP
 4
     /s/ James J. Jimmerson                         /s/ Michelle Schwarz
 5
     ___________________________                    ___________________________
 6   JAMES J. JIMMERSON, ESQ.                       MICHELLE SCHWARZ, ESQ.
     Nevada State Bar No. 000264                    Nevada State Bar No. 005127
 7   JAMES M. JIMMERSON, ESQ.                       7425 Peak Dr.
     Nevada State Bar No. 12599                     Las Vegas, Nevada 89128
 8
     415 South Sixth Street, Ste. 100               (702) 316-4111
 9   Las Vegas, Nevada 89101                        Attorneys for Defendants Dan L.
     (702) 388-7171                                 Eisenberg and Shepherd Eye Center
10   Attorneys for Plaintiffs
11   Dated this 17th day of May, 2019.
12
     UNITED STATES ATTORNEY
13
     /s/ Brian Irvin
14   _______________________________
15   BRIAN IRVIN, ESQ.
     Illinois Bar No. 6306228
16   701 Northbridge St., Suite 100
     Las Vegas, NV 89102
17   Attorney for Defendant
18
     United States of America

19                                          ORDER

20
            Upon the Stipulation of the parties hereto and good cause appearing therefore:
21
     IT IS HEREBY ORDERED that deadline for Plaintiff to respond to Defendants Dan
22
     L. Eisenberg, M.D. and Shepherd Eye Center Ltd.’s Motion to Dismiss is extended to
23
     May 24, 2019.
24
                       21st day of May, 2018.
            DATED this ____
25

26
                                                    ___________________________________
27                                                  RICHARD F. BOULWARE, II
                                                    UNITED STATES DISTRICT JUDGE
28



                                                2
